 
 
IB 
Union Calendar No. 276 
112th CONGRESS 2d Session 
H. R. 3864 
[Report No. 112–396, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2012 
Mr. Camp introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
February 9, 2012 
Reported from the Committee on Ways and Means 
 

February 9, 2012
The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend the Internal Revenue Code of 1986 to extend authorities relating to the Highway Trust Fund, to provide revenues for highway programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Energy and Infrastructure Jobs Financing Act of 2012.  
2.Extension of trust fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking April 1, 2012 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2016; and  
(2)by striking Surface Transportation Extension Act of 2011, Part II in subsections (c)(1) and (e)(3) and inserting American Energy and Infrastructure Jobs Act of 2012.  
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— 
(1)by striking Surface Transportation Extension Act of 2011, Part II each place it appears in subsection (b)(2) and inserting American Energy and Infrastructure Jobs Act of 2012; and  
(2)by striking April 1, 2012 in subsection (d)(2) and inserting October 1, 2016.  
(c)Leaking Underground Storage Tank Trust FundParagraph (2) of section 9508(e) of such Code is amended by striking April 1, 2012 and inserting October 1, 2016.  
(d)Effective dateThe amendments made by this section shall take effect on April 1, 2012.  
3.Extension of highway-related taxes 
(a)In general 
(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking March 31, 2012 and inserting September 30, 2018: 
(A)Section 4041(a)(1)(C)(iii)(I).  
(B)Section 4041(m)(1)(B).  
(C)Section 4081(d)(1).  
(2)Each of the following provisions of such Code is amended by striking April 1, 2012 and inserting October 1, 2018: 
(A)Section 4041(m)(1)(A).  
(B)Section 4051(c).  
(C)Section 4071(d).  
(D)Section 4081(d)(3).  
(b)Extension of tax, Etc., on use of certain heavy vehicles 
(1)In generalSubsection (f) of section 4481 of such Code is amended by striking 2012 and inserting 2018.  
(2)Taxable period conformed to fiscal yearSection 4482 of such Code is amended— 
(A)by striking any year and all that follows in subsection (c)(4) and inserting each annual period beginning on October 1 which begins before October 1, 2019., and  
(B)by striking subsection (d).  
(c)Floor stocks refundsSection 6412(a)(1) of such Code is amended— 
(1)by striking April 1, 2012 each place it appears and inserting October 1, 2018;  
(2)by striking September 30, 2012 each place it appears and inserting September 30, 2018; and  
(3)by striking July 1, 2012 and inserting January 1, 2019.  
(d)Extension of certain exemptionsSections 4221(a) and 4483(i) of such Code are each amended by striking April 1, 2012 and inserting October 1, 2018.  
(e)Extension of transfers of certain taxes 
(1)In generalSection 9503 of such Code is amended— 
(A)in subsection (b)— 
(i)by striking April 1, 2012 each place it appears in paragraphs (1) and (2) and inserting October 1, 2018;  
(ii)by striking April 1, 2012 in the heading of paragraph (2) and inserting October 1, 2018;  
(iii)by striking March 31, 2012 in paragraph (2) and inserting September 30, 2018; and  
(iv)by striking January 1, 2013 in paragraph (2) and inserting July 1, 2019; and  
(B)in subsection (c)(2), by striking January 1, 2013 and inserting July 1, 2019.  
(2)Motorboat and small-engine fuel tax transfers 
(A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of such Code are each amended by striking April 1, 2012 and inserting October 1, 2018.  
(B)Conforming amendments to land and water conservation fundSection 201(b) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11(b)) is amended— 
(i)by striking April 1, 2013 each place it appears and inserting October 1, 2019; and  
(ii)by striking April 1, 2012 and inserting October 1, 2018.  
(f)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on April 1, 2012.  
(2)Subsection (b)(2)The amendment made by subsection (b)(2) shall apply to periods beginning after September 30, 2012.  
4.Revenues from certain domestic energy leases appropriated to Highway Trust Fund 
(a)In generalSubsection (b) of section 9503 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (2) the following new paragraph: 
 
(3)Revenues from certain domestic energy leasesThere are hereby appropriated to the Highway Trust Fund amounts equivalent to the net increase in Federal revenues from onshore and offshore domestic energy leasing and production generated by reason of the enactment of the Alaskan Energy for American Jobs Act, the PIONEERS Act, and the Energy Security and Transportation Jobs Act. .  
(b)Effective dateThe amendment made by subsection (a) shall apply to amounts received in the Treasury after the date of the enactment of this Act.  
5.Alternative Transportation Account 
(a)Termination of funding from fuels tax receipts; one-Time appropriationParagraph (2) of section 9503(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(2)Appropriation 
(A)In generalOut of money in the Treasury not otherwise appropriated, there is hereby appropriated $40,000,000,000 to the Alternative Transportation Account. Any amount appropriated under this paragraph shall remain available without fiscal year limitation.  
(B)Transfer to Highway Account of 2012 appropriated amounts based on fuels tax receiptsAmounts transferred on or before the date of the enactment of this paragraph to the Mass Transit Account in the Highway Trust Fund for fiscal year 2012 are hereby transferred to the Highway Account of the Highway Trust Fund (as defined in paragraph (5)(B)). .  
(b)Renaming of mass transit account 
(1)In generalThe text of subsection (e) of section 9503 of the Internal Revenue Code of 1986 is amended by striking Mass Transit Account each place it appears and inserting Alternative Transportation Account.  
(2)Conforming amendmentThe heading for subsection (e) of section 9503 of such Code is amended by striking Mass Transit Account and inserting Alternative Transportation Account.  
 

February 9, 2012
Reported from the Committee on Ways and Means 
February 9, 2012
The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
